DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that this is in regards of the molded part that is formed by the injection mould.
Claim 11 recites the limitation “the space” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that this is in regards to a space that is formed/defined between the outer tube and inner tube.


Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means in claim 10.
Here in claim 10 the “means” is further added with the structural elements “of a fastening base, a tightening cone and a tightening nut”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pruna (EP 2735423, see IDS).
In regards to claim 1, Pruna teaches of a device 10 for demoulding negatives (10) in thermoplastic injection moulds comprises an ejector provided on one of the ends thereof with a figure insert (2) with a profile complementary to the part that is to be moulded, characterised in that said ejector comprises an outer tube housing an inner cooling tube which cools said figure insert (see cooling pipes 4, Figs. 1, 2, 4, and 5, and further of an outer tube and inner tube, see ducts 14, 15 with different diameters). 



    PNG
    media_image1.png
    819
    542
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    820
    530
    media_image2.png
    Greyscale

In regards to claim 2, wherein said outer tube is made of a flexible material, see teaching by Pruna, regarding the tube flexible 4, particularly in Fig. 2 in connection to the head 2, see also teaching of flexible tube [0042].

In regards to claim 6, wherein the inner cooling tube is made of stainless steel.  Pruna teaches of ducts 14, 15 as being formed from stainless steel, see [0040].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Servidio (FR 3073442, see IDS) in view of Starkey (US 2017/355118, see IDS). 
In regards to claim 1, Servidio teaches of a device 10 for demoulding in thermoplastic injection moulds comprises an ejector (ejection device 18) provided on one of the ends thereof with a figure insert (see head 34) with a profile complementary to the part 40 that is to be moulded, characterised in that said ejector (18) comprises an outer tube (see tie rod 30) housing an inner cooling tube (see hollow tubular part 61 with internal conduit 58) which cools said figure insert (see Figs. 4 and 5).  

    PNG
    media_image3.png
    823
    613
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    561
    573
    media_image4.png
    Greyscale


[The claimed profile is noted, however, the feature of the head 34 includes the surface that is considered complementary in profile with the surface of the product 40, see Figs. 1 and 2.  See how outer tube and inner cooling tube having a space between as seen in external conduit 60, this allows for the cooling fluid flow circuit and for the material to enter at inlet 48 and leave from the circuit at outlet 50.]
	Servidio does not specifically teach of demoulding negatives in thermoplastic injection moulds (the term negatives being seen as an alternative to the term of the art of “undercuts”).
	
Here in a related demolding arts reference, Starkey teaches of a device for demoulding negatives (molded undercut release apparatus, see title) in thermoplastic injection moulds comprises an ejector (see core lifter 45) provided on one of the ends thereof with a figure insert (see Figs. 8 and 15) with a profile complementary to the part that is to be moulded, characterised in that said ejector (45) comprises an outer tube which cools said figure insert (see Figs. 8 and 15).   
See teaching of cooling fluid that is supplied within the core lifter to a supply channel, and of a return channel within the lifter rod, see claim 5 of Starkey, see cooling fluid path that flows up the core lifter to the head portion, see Figs. 8 and 15.  

    PNG
    media_image5.png
    501
    694
    media_image5.png
    Greyscale

It would have been obvious for one of ordinary skill in the art to modify demolding device of Servidio with the negatives profile of the ejector as taught by Starkey as it allows for removal of the formed product particularly in regards to the undercut features of the formed product as this is combining prior art elements according to known methods to yield predictable results.

In regards to claim 4 (dependent upon claim 1), wherein Servidio also teaches said figure insert (head 34) is joined to the ejector (ejection device 18) by means of a joining head (see end of rod 30 that connects with the head 34 of Fig. 4, see also key system 42 to lock with holes 39, 43).  

In regards to claim 5 (dependent upon claim 4), wherein Servidio also teaches the joining head (see Fig. 4) comprises at least one airtight seal (see use of seals 52, used to ensure the flow of the cooling fluid within the circuit, see Fig. 4, 61, 68, see pages 5 and 6 of English translations).  

In regards to claim 7 (dependent upon claim 1), wherein Starkey teaches of said ejector (45) defines an upper segment (see upper head) and a lower segment (45), the longitudinal axis of the upper segment forming an acute angle (A) with the longitudinal axis of the lower segment (see Figs. 8 and 15).  Further, see in Servidio, Figs. 1 and 2 of the longitudinal axis of the lower segment 30 that is at an angle to the longitudinal portion of the upper segment (head 34).

In regards to claim 8 (dependent upon claim 7), wherein Starkey teaches said acute angle (A) formed by the longitudinal axis of the upper segment with the longitudinal axis of the lower segment is less than or equal to 60 (see angle in Figs. 8 and 15, as the angle is less than 30 and greater than 45).  

In regards to claim 9 (dependent upon claim 1), see in Starkey, which also comprises a guide bushing (see Fig. 8 and 15) on the inside of which said ejector (45) moves.  
	Note: Examiner notes in claim 9 that the term “the inside” refers to the inside of the guide bushing.

In regards to claim 10 (dependent upon claim 1), see in Starkey, wherein the ejector (1) is fastened to an ejector plate (23, 24) by means of a fastening base (see retainer 40).
Furthermore, Servidios also teaches of fastening base (37), that is secured to a screw 44, this is seen as equivalent in functionality from the plurality of elements of the claimed tightening cone (14) and a tightening nut (15).  

In regards to claim 11 (dependent upon claim 1), see in Servidio that teaches, wherein said ejector (ejection device 18) comprises on the far end thereof of the figure insert (see 34) a cooling source (see inlet 48) provided with an inlet for cooling liquid and an outlet (see outlet 50) for cooling liquid, the inlet of the cooling liquid being produced through said inner tube (61) and the outlet of the cooling liquid being produced through the space (60) defined between the outer tube (30) and the inner tube (61).  
	See also in Starkey that shows of the inlet and outlets 42, 44 from the ejection device and connecting to tubes 41, 43 and of a cooling source, see cooling fluid supply 55, see Fig. 16.

    PNG
    media_image6.png
    597
    743
    media_image6.png
    Greyscale


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Servidio in view of Starkey as applied to claim 1 above, and further in view of Suzuki (US 2018/0194051) and/or McCollum (US 5971742).
In regards to claim 3, wherein the outer tube (11) is made of carbon fibre, carbon fibre mixed with fibreglass, or graphene.  
Servidio in view of Starkey do not teach of the materials for the outer tube.
However, in the injection molding arts, in Suzuki, [0881] teaches of a ejector pin with material known for enhancing sliding properties, including carbon fiber, graphite, carbon nanotube, etc.  Furthermore, in McCollum teaches of injection molding that includes the use of semi-rigid membrane mounted to housing to define a fluid-tight chamber, and the membrane section can be formed from inexpensive composite material including fiberglass or reinforced nylon or other suitable material, see Col. 2, lines 45-55.  Thereby, the use of fiberglass for semi-rigid materials are known in the molding arts and can be used as a flexible material, see claimed outer tube of flexible material in claim 2.
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Servidio in view of Starkey as applied to claim 1 above, and further in view of Pruna (EP 2735423, see IDS).
In regards to claim 6, wherein the inner cooling tube is made of stainless steel.  
Servidio in view of Starkey do not specifically teach of the inner cooling tube being made of stainless steel.
However in a related demolding arts reference, Pruna teaches of the tubes (ducts 14, 15) as being formed from stainless steel, see [0040].
	It would have been obvious for one of ordinary skill in the art to modify the cooling tube of Servidio in view of Starkey with a tube formed from stainless steel as taught by Pruna as a known construction material for the devices within the molding arts as this is combining prior art elements according to known methods to yield predictable results.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruna  as applied to claim 2 above, and further in view of Suzuki (US 2018/0194051) and/or McCollum (US 5971742).
In regards to claim 12, wherein the outer tube is made of carbon fibre, carbon fibre mixed with fibreglass, or graphene.
	Pruna does not specifically teach of the outer tube formed of the claimed materials of claim 12.
However, in the injection molding arts, in Suzuki, [0881] teaches of a ejector pin with material known for enhancing sliding properties, including carbon fiber, graphite, carbon nanotube, etc.  Furthermore, in  McCollum teaches of injection molding that includes the use of semi-rigid membrane mounted to housing to define a fluid-tight chamber, and the membrane section can be formed from inexpensive composite material including fiberglass or reinforced nylon or other suitable material, see Col. 2, lines 45-55.  Thereby, the use of fiberglass for semi-rigid materials are known in the molding arts and can be used as a flexible material, see claimed outer tube of flexible material in claim 2.
It would have been obvious for one of ordinary skill in the art to modify the outer tube of Servidio in view of Starkey with the carbon fibre as taught by Suzuki as it is known for its enhanced sliding properties which is relevant for the tube movement especially since the tubes (ducts) of Pruna slide in relation to each other, and/or fiberglass also by McCollum as it is known for it inexpensive costs for the material used in the injection molding machine as this is combining prior art elements according to known methods to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form and particularly of:
Huston (US 6276922) teaches of core fluid velocity inducer and having a core made from stainless steel as a preferred material.
Gellert (US 6030202) teaches of the inner and outer portions of the nozzle that are in contact with cooling fluid that are made from corrosion resistant material such as stainless steel, see abstract.
Pruna (US 2014/0147546) also teaching of flexible cooling pipes 4 [0047], and further in [0046] of ducts 14, 15 of stainless steel.
McDonald (US 2002/0187217) teaches of a bubbler tube 26 that is stainless steel that is located within a core 10, which also gives it strength, also of heat transfer properties, see [0054].
Pruna (US 2002/0048618; 6749420; 2014/0377398; 2018/0257280; 10682794) teaches of demolding of negatives with a flexible ejector, does not teach of a cooling tube within the ejectors.
Pruna (US 2011/0003027) teaches of demolding of negatives.
Belliard (US 2017/0246771) teaches of demolding of negatives with a flexible ejector, does not teach of a cooling tube within the ejectors.
Von Holdt (US 3642417) teaches of demolding of negatives with a flexible ejector, does not teach of a cooling tube within the ejectors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744